Allen, J.
These are actions upon judgments rendered by the District Court of the Third Judicial District of Nebraska. The defendants appeared by counsel in that court,, and filed their answers, and the cases were tried. Without denying the general jurisdiction of the court over the subject and over themselves, they contended that the amounts to be paid to the beneficiary under their respective certificates should not exceed in any case the amount realized by them from one assessment made upon all the members assessable at the death of the person insured; but it was determined otherwise. The defendants also moved to set aside the verdicts, on the ground that they were for too large sums; but the motions were overruled. The defendants do not now deny that the court was a court of record, with general jurisdiction; but while conceding that they were properly before the court, and that the court had general jurisdiction over the kind of subject involved in the litigation, they contend that, under their certificates or policies which were sued on, they were not liable to actions at law to recover fixed sums as damages, but only to a process to compel them to levy assessments, and that such a process would not be within the jurisdiction of the courts of Nebraska, the defendants not being incorporated in that State. This question involved the construction of the contracts upon which the defendants were sued, and the decisions against them were decisions upon the merits. We cannot now revise those decisions. In the absence of evidence to the contrary, there is a presumption that the court, being a court of general jurisdiction, had the jurisdiction which it assumed to exercise in these cases, which were actions at law to enforce contracts. Buffum v. Stimpson, 5 Allen, 591. Knapp v. *541Abell, 10 Allen, 485. Folger v. Columbian Ins. Co. 99 Mass. 267, 273. American Tube & Iron Works v. Crafts, 156 Mass. 257. Kelley v. Kelley, 161 Mass. 111. Freeman on Judgments, § 565. The jurisdiction to construe and enforce contracts is within the ordinary powers of a court of general jurisdiction; and the determination of the meaning of the contracts of the defendants, and of the proper form of remedy, is conclusive upon us, so far as the present actions are concerned.

Exceptions overruled.